Citation Nr: 0706035	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  02-20 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether a Substantive Appeal was timely filed with 
respect to an April 2004 rating decision that granted 10 
percent disability ratings for the veteran's service 
connected right and left knee disorders?

2.  Entitlement to a compensable rating for a left ankle 
disability.

3.  Entitlement to a compensable rating for bilateral shin 
splints.

4.  Entitlement to an increased rating for low back strain, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from June 1989 to November 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from April 2002 and April 2004 decisions of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas.  In a subsequent April 2003 rating decision, the 
RO granted the veteran's low back strain a 10 percent 
disability rating.  Accordingly, the issues on appeal are as 
stated on the first page of this decision. 

The claim for an increased rating for low back strain is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In an April 2004 rating decision, the RO granted 10 
percent disability ratings for the veteran's service 
connected right and left knee disorders.  Notice of that 
decision was mailed to the veteran's last address of record 
later that month.

2.  In February 2005, a Notice of Disagreement with the April 
2004 rating decision was received from the veteran.

3.  A March 2006 Statement of the Case (SOC) addressed the 
April 2004 rating decision, included instructions for filing 
a Substantive Appeal, and was mailed to the appellant with a 
VA Form 9 for use as a Substantive Appeal.

4.  A timely Substantive Appeal was not thereafter received 
by VA to the April 2004 rating decision.

5.  In an October 2006 letter, the Board advised the veteran 
of its intent to adjudicate the question of whether he 
perfected his appeal as to the April 2004 rating decision and 
provided him with notice of the laws and regulations 
governing this question.

6.  The preponderance of the evidence is against showing that 
the veteran's left ankle disability is manifested by at least 
moderate limitation of motion even taking into account his 
complaints of pain.

7.  The preponderance of the evidence is against showing that 
the veteran's bilateral shin splints is manifested by 
malunion of the tibia or fibula and there is no evidence to 
suggest that they cause any knee or ankle disability even 
taking into account his complaints of pain.


CONCLUSIONS OF LAW

1.  Because the veteran failed to file a Substantive Appeal 
to the April 2004 rating decision within one year of VA's 
mailing notice of that decision or within 60 days of VA's 
mailing the SOC, the Board lacks jurisdiction to review this 
rating decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.302(b), 20.303 (2006).

2.  The veteran has not met the criteria for a compensable 
rating for a left ankle disability.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.71a, Diagnostic 
Code 5271 (2006).

3.  The veteran has not met the criteria for a compensable 
rating for bilateral shin splints.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.71a, Diagnostic 
Code 5262 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Jurisdictional Issue

An appeal to the Board "consists of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal."  
38 C.F.R. § 20.200 (emphasis added).  The Substantive Appeal 
can be set forth on a VA Form 9 (Appeal to the Board of 
Veterans' Appeals) or in correspondence specifically 
identifying the issues appealed and setting out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction (AOJ).  38 C.F.R. § 20.202.  
To be considered timely, the Substantive Appeal must be filed 
within 60 days from the date that the AOJ mails the SOC to 
the appellant or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed.  38 C.F.R. § 20.302(b).  

VA regulations provide that the period for filing a 
Substantive Appeal may be extended for good cause.  38 C.F.R. 
§ 20.303.  The request for such an extension must be in 
writing and must be made prior to the expiration of the time 
limit for filing which would otherwise apply.  Id.  

There are also situations where, when additional pertinent 
evidence is received during the time allowed for perfecting 
an appeal, VA must afford the claimant at least 60 days from 
the mailing date of a Supplemental Statement of the Case 
(SSOC) to perfect an appeal, even if the additional 60-day 
period would extend the expiration of the original appeal 
period.  VAOPGCPREC 9-97; 62 Fed. Reg. 15567 (1997).  If the 
claimant fails to file a Substantive Appeal in a timely 
manner, and fails to timely request an extension of time, 
"he is statutorily barred from appealing the RO decision."  
Roy v. Brown, 5 Vet. App. 554, 556 (1993).  

In the present case, the veteran did not timely file a 
Substantive Appeal, he was not granted an extension of time 
to file a Substantive Appeal, and no additional pertinent 
evidence was received during the time allowed for perfecting 
an appeal which would extend the time for filing.  

Specifically, the AOJ notified the veteran in an April 2004 
letter that VA, in a rating decision issued earlier that 
month, had granting him 10 percent disability ratings for his 
service connected right and left knee disorders.  An attached 
VA Form 4107 advised him that to appeal the decision, he had 
to file a Notice of Disagreement within one year of the date 
of the letter of notification.  Thus, in order to appeal the 
decision, he had to file a Notice of Disagreement by April 
2005.

In February 2006, the RO received a Notice of Disagreement 
with the disability evaluation assigned for the veteran's 
knee disabilities.  This notice was contained on a VA Form 
21-4138, Statement in Support of Claim, dated in September 
2004.  

Thereafter, in March 2006, the RO issued a SOC, instructions 
for filing a Substantive Appeal, and provided a VA Form 9 for 
use as a Substantive Appeal.  As the SOC was issued in March 
2006 the law required that the veteran file his Substantive 
Appeal within 60 days of the date the RO mailed the March 
2006 SOC or within one year of mailing the April 2004 notice 
letter, whichever gave him the greater time to perfect his 
appeal.  No subsequent writing was received from the veteran 
addressing his claims for increased ratings for right and 
left knee disorders.

In an October 2006 letter, the Board advised the veteran of 
its intent to adjudicate the question of whether he perfected 
his appeal as to the April 2004 rating decision and provided 
him with notice of the laws and regulations governing this 
question.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  
The veteran did not thereafter reply.

As shown above, the veteran did not file a timely Substantive 
Appeal with regard to the April 2004 rating decision.  
Therefore, the Board finds that there is no jurisdictionally 
viable appeal pending before it as regarding these claims.  
Roy; Barnett v. Brown, 83 F.3d 1380, 1388 (Fed. Cir. 1996) 
(It is a well-established judicial doctrine that any 
statutory tribunal must ensure that it has jurisdiction over 
each case before adjudicating the merits, that a potential 
jurisdictional defect may be raised sua sponte by any party, 
at any stage in the proceedings, and, once apparent, must be 
adjudicated).  Thus, these claims must be dismissed.

With respect to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), as these 
claims are dismissed for lack of jurisdiction, the Board may 
adjudicate the claims regardless whether he was provided 
adequate notice and assistance as required by the VCAA.  See 
38 U.S.C.A. §§ 5103, 5103A; Mason v. Principi, 
16 Vet. App. 129, 132 (2002).  Further discussion of the VCAA 
is not warranted.


The Increased Rating Claims

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between the care provided and the 
disability; the degree of disability, and the effective date 
of any disability benefits.  The veteran must also be 
notified to submit all evidence in his possession, what 
specific evidence he is to provide, and what evidence VA will 
attempt to obtain.  VA thirdly has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.  

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  

Written notice provided in April 2001, prior to the appealed 
from rating decision, along with the subsequent notice 
provided in January 2002 and March 2006 informed the veteran 
to submit all relevant evidence in his possession and of the 
evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  

The notice provided in March 2006 provides notice of the type 
of evidence necessary to establish an effective date for the 
disabilities on appeal.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim." 
Written notice was provided in April 2001, prior to the 
appealed from rating decision, along with the subsequent 
notice provided in January 2002 and March 2006. 

To the extent that there was any deficiency in the timing of 
the notice to the veteran, the Board notes that the Court of 
Appeals for Veterans Claims (Court) has held recently that a 
supplemental statement of the case (SSOC) that complies with 
applicable due process and notification requirements 
constitutes a readjudication decision.  Mayfield v. 
Nicholson, No. 02-1077 slip op. at 5-6 (U.S. Vet. App. Dec. 
21, 2006) (Mayfield III); see also Prickett v. Nicholson, 20 
Vet. App. 370 (2006) (holding a Statement of the Case that 
complies with all applicable due process and notification 
requirements constitutes a readjudication decision).  Here, a 
June 2006 SSOC postdated the April 2001, January 2002, and 
March 2006 notice letters.  The provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  Mayfield III, slip op. at 7, 
citing Mayfield II, 444 F.3d at 1333-34.  

In view of the foregoing, to include the notice letters, the 
Board finds that the RO complied with VA's duty to notify the 
veteran.  38 U.S.C.A. § 5103(a); see also Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  In this regard, the 
RO has obtained and associated with the record all of the 
veteran's identified and available post-service medical 
records including his records from the Houston and Central 
Texas VA Medical Centers as well as his records from JL, M.D. 
(initials used to protect privacy).  The veteran has also 
been afforded VA examinations in February 2003 and February 
2005.

Hence, VA has fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, that error is harmless since there is no 
evidence the error reasonably affects the fairness of the 
adjudication. ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  


Legal Criteria

The veteran contends that his left ankle disability and shin 
splints include increased adverse symptomatology that 
warrants the assignment of increased ratings.  It is also 
requested that the veteran be afforded the benefit of the 
doubt. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2006).  
Additionally, although regulations require that a disability 
be viewed in relation to its recorded history, 38 C.F.R. 
§§ 4.1, 4.2 (2006), when assigning a disability rating, it is 
the present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

When evaluating loss of motion, consideration is given to the 
degree of functional loss caused by pain.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  In DeLuca, the Court explained that, 
when the pertinent diagnostic criteria provide for a rating 
on the basis of loss of range of motion, determinations 
regarding functional losses are to be "'portray[ed]' 
(§ 4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups."  Id. 

Under 38 C.F.R. § 4.40, disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and functional loss with respect to all 
these elements.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the 
joints, that the factors of disability reside in reductions 
of their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations:  (a) Less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.).  
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.).  (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.).  (d) 
Excess fatigability.  (e) Incoordination, impaired ability to 
execute skilled movements smoothly.  (f) Pain on movement, 
swelling, deformity or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating disability from 
arthritis, the knee is considered a major joint.


The Left Ankle Disability

Historically, a May 1993 rating decision granted service 
connection for arthritis of the left ankle and rated it as 
noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5010 
- 5271.  

In this regard, Diagnostic Code 5271 provides a 10 percent 
rating for moderate limitation of ankle motion and a 20 
percent rating for a marked limitation of motion.  38 C.F.R. 
§ 4.71a.  

With the above criteria in mind, the Board notes that at the 
February 2003 VA joint examination, the veteran complained of 
pain and stiffness in the left ankle.  However, he denied 
having any flare-ups or having a need of corrective or 
supportive devise.  He also reported that it had not caused 
him to lose any time from work.  On examination, the range of 
motion of the left ankle was normal with 0 to 20 degrees of 
dorsiflexion and 0 to 45 degrees of plantar flexion.  X-rays 
were negative for degenerative joint disease.  It was opined 
that there was no objective evidence of painful motion such 
as heat, redness, or swelling.  It was thereafter opined that 
the veteran did not have any pain with left ankle motion, he 
did not have any additional limitation of motion with 
repeated movement, and he did not have functional limitations 
on standing and walking.

Likewise, at the February 2005 VA joints examination, the 
veteran complained of chronic left ankle pain with occasional 
swelling and decreased endurance.  The veteran denied having 
any problems with instability, giving way, or locking.  He 
also did not complain of flare-ups.  He also reported that he 
did not use a corrective or supportive devise.  Next, he 
reported that it had not caused him to lose any time from 
work.  On examination, it was opined that the range of motion 
of the ankle was normal; there was no objective evidence of 
painful motion such as edema, effusion, instability, 
weakness, tenderness, redness, heat, abnormal movement, and 
guarding of movement; and the veteran did not have any pain 
with left ankle motion, he did not have any additional 
limitation of motion with flare-ups, and he did not have 
functional limitations on standing and walking.  X-rays were 
negative for degenerative joint disease.  

Given the above, the Board finds that because the clinical 
evidence of record shows that the left ankle disability does 
not result in any limitation of motion of the ankle, the 
veteran does not have "moderate" limitation of motion of 
the ankle.  Therefore, a compensable evaluation is not 
warranted under Diagnostic Code 5271.  See 38 C.F.R. § 4.71a. 

While the Board has considered the veteran's complaints of 
left ankle pain and swelling in light of 38 C.F.R. §§ 4.40, 
4.45 and the Court's holding in DeLuca, supra, because the VA 
examiners specifically opined that left ankle motion was not 
limited by pain and he had no objective evidence of painful 
motion, a compensable rating under Diagnostic Code 5271 is 
not warranted even when taking into account his complaints of 
pain.  See 38 C.F.R. § 4.71a.  

Whether evaluating the veteran's disability under Diagnostic 
Code 5262 (malunion or nonunion of the tibia and fibula), 
Diagnostic Code 5272 (ankylosis of the subastragalar or 
tarsal joint), Diagnostic Code 5273 (malunion of the os 
calcis or astragalus), or Diagnostic Code 5274 
(astragalectomy), a compensable rating is not warranted.  
38 C.F.R. § 4.71a.  This is so because, as seen at the two VA 
examinations, the veteran does not have ankylosis of the 
subastragalar or tarsal joint or malunion of the os calcis or 
astragalus.  Id.  Additionally, an astragalectomy has not 
been performed.  Id.  Likewise, as indicated above, nowhere 
in the record is there any suggestion of malunion or nonunion 
of the tibia and fibula.  Id.  Consequently, a compensable 
rating under these Diagnostic Codes is not warranted.  




The Bilateral Shin Splints

Under the Rating Schedule, there is no specific diagnostic 
code that addresses shin splints, and the RO has rated the 
veteran's shin splints as analogous to impairment of the 
tibia and fibula under 38 C.F.R. § 4.71a, Diagnostic Code 
5262.  See 38 C.F.R. § 4.27 (2006).

Under Diagnostic Code 5262, a 10 percent rating requires 
malunion of the tibia and fibula with slight knee or ankle 
disability and a 20 percent rating requires malunion of the 
tibia and fibula with moderate knee or ankle disability.  38 
C.F.R. § 4.71a.  On review of the Rating Schedule, the Board 
finds no other disability or diagnostic code that provides a 
closer analogy to shin splints.

With the above criteria in mind, the Board notes that the 
record reveals no evidence of malunion of the tibia or 
fibula, and there is no evidence to suggest that shin splints 
caused any knee or ankle disability.  See VA examinations 
dated in February 2003 and February 2005.  In fact, while the 
February 2003 VA joints examiner reported that the veteran 
complained of daily pain in his shin bones, on examination 
motion of the ankles did not cause pain in the shin areas, 
the range of motion of the ankles and knees were normal, and 
X-rays of the bilateral tibias were within normal limits.  
The diagnosis was that the veteran's shins were normal.  
Likewise, while the veteran complained to the February 2005 
VA joints examiner that he had tightness in his shins after 
walking more then one block, it was opined that examination 
did not reveal a current problem with shin splints.  The only 
manifestation appears to be complaints of daily pain and/or 
tightness with ambulating; however, this does not meet the 
requirements for a compensable rating, and there is no basis 
for the assignment of such.  See 38 C.F.R. § 4.31 (2006) 
(where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met).

Essentially, at no time during the rating period is there 
medical evidence showing residual effects or impairment due 
to the shin splints, except for the veteran's complaints of 
pain.  While the Board is required to consider the effect of 
the veteran's pain when making a rating determination, and 
has done so in this case, the Rating Schedule does not 
provide a separate rating for pain.  Spurgeon v. Brown, 
10 Vet. App. 194 (1997); DeLuca, supra; 38 C.F.R. §§ 4.40, 
4.45.  Without some objective indicators of disability 
resulting from those complaints of pain, he is simply not 
entitled to a compensable rating. 

In view of the above, the Board finds that the preponderance 
of the evidence is against assignment of a compensable 
disability rating for the veteran's bilateral shin splints. 


Conclusion

In reaching the above conclusions, the Board has not 
overlooked the veteran's and his representative's written 
statements to the RO, the claimant's statements to VA 
examiners, and the personal hearing testimony.  While lay 
witnesses are competent to describe experiences and symptoms 
that result therefrom, because laypersons are not trained in 
the field of medicine, they are not competent to provide 
medical opinion evidence as to the origins or diagnosis of a 
current disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Therefore, the veteran's and his 
representative's statements addressing the severity of the 
claimants service connected disabilities is not probative 
evidence.

The Board has also considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claims, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b); see also, e.g., Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claims 
decided herein must be denied.

	(CONTINUED ON NEXT PAGE)




ORDER

The Board lacks jurisdiction to review an April 2004 rating 
decision that granted 10 percent disability ratings for the 
veteran's service connected right and left knee disorders.

Entitlement to a compensable rating for a left ankle 
disability is denied.

Entitlement to a compensable rating for bilateral shin 
splints is denied.


REMAND

As to entitlement to an increased rating for low back strain, 
currently evaluated as 10 percent disabling, under the 
regulations that govern rating low back strain since before 
and after the September 26, 2003, change in law accurate 
range of motion studies are critical in evaluating the level 
of the veteran's back disability.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5295 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5242 (2006).  In fact, since 
September 26, 2003, the rating assigned the veteran's 
disability is based, in part, on a mechanical application of 
the range of motion of his spine to a formula set out in the 
rating schedule.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5242 (2006).  

However, at the February 2005 VA examination, despite the 
veteran not displaying any of the signs or symptoms of pain 
(see 38 C.F.R. §§ 4.40, 4.45), he refused to flex his 
lumbosacral spine.  Accordingly, since the Board cannot rate 
the severity of his lumbosacral spine under the old and new 
rating criteria without an accurate measurement of the degree 
of lumbosacral spine flexion, a remand is required to obtain 
such an opinion.  See 38 U.S.C.A. § 5103A(d).  

On remand, the veteran should also be advised that he is 
required to participate in the adjudication of his claim, 
which includes cooperating at VA examinations, and if he 
fails to do so his claim may be denied.  See Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991) ("the duty to assist 
is not always a one-way street.  If a veteran (appellant) 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the purtative evidence"); Hyson v. 
Brown, 5 Vet. App. 262 (1993) (while the VA does have a duty 
to assist the veteran in the development of a claim, that 
duty is not limitless.  In the normal course of events, it is 
the burden of the veteran to keep the VA apprised of their 
whereabouts.  If he does not do so, there is no burden on the 
VA to "turn up heaven and earth" to find him); 38 C.F.R. 
§ 3.655 (2006).

Accordingly, this issue is REMANDED to the RO/AMC for the 
following actions:

1.  The RO should notify the veteran of 
the date and time of his new VA 
examination.  The notice letter should 
also notify the veteran of his obligation 
to cooperate at his VA examination and 
the repercussions of failing to 
cooperate.  38 C.F.R. § 3.655.

2.  The RO should make arrangements with 
an appropriate VA medical facility for 
the veteran to be afforded an orthopedic 
examination.  The claims folder is to be 
provided to the physician for review in 
conjunction with the examination.  All 
indicated tests and studies deemed 
appropriate by the examiner, including X-
rays, must be accomplished and all 
clinical findings should be reported in 
detail.  Thereafter, in accordance with 
the latest AMIE worksheet for rating 
lumbar spine skeletal disabilities, the 
examiner is to provide a detailed review 
of the veteran's history, current 
complaints, and the nature and extent of 
all lumbar spine disabilities.  

In addition to any other information 
required by the AMIE worksheet, the 
examiner should conduct complete 
range of motion studies and discuss 
the presence or absence of any 
weakened movement, including 
weakened movement against varying 
resistance, excess fatigability with 
use, incoordination, painful motion, 
pain with use, and provide an 
opinion as to how these factors 
result in any limitation of motion.  

If the veteran describes flare-ups 
of pain, the examiner should offer 
an opinion as to whether there would 
be additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  

If the veteran refuses to perform 
any of the motion studies, the 
examiner should provide an opinion 
as to whether he displays any of the 
signs and symptoms of pain (see 
38 C.F.R. §§ 4.40, 4.45) such as to 
justify his refusal and should 
thereafter provide, to the extent 
possible, an opinion as to the 
amount of flexion, extension, 
lateral flexion, and/or rotation he 
has despite the refusal.

If the examiner is unable to offer 
an opinion as to the nature and 
extent of any additional disability 
during a flare-up, that fact should 
be so stated, and an explanation 
provided why such an opinion cannot 
be provided.  

3.  While in remand status, if additional 
evidence or information received triggers 
a need for still further development or 
assistance under the VCAA, such as 
providing the veteran with updated notice 
of what evidence has been received and 
not received by VA, as well as who has 
the duty to request evidence, then such 
development must be undertaken by VA in 
accordance with the Court's holdings in 
Dingess, supra.  38 U.S.C.A. §§ 5100, 
5103, 5103A; 38 C.F.R. § 3.159.

4.  After completion of any other notice 
or development indicated by the state of 
the record, with consideration of all 
evidence added to the record subsequent 
to the most recent supplemental statement 
of the case, the RO/AMC must readjudicate 
the veteran's claim.  If the claim 
remains denied, the RO/AMC should issue 
an appropriate supplemental statement of 
the case and provide the veteran an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


